Case: 21-11263     Document: 00516427740         Page: 1     Date Filed: 08/10/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      August 10, 2022
                                  No. 21-11263                         Lyle W. Cayce
                                Summary Calendar                            Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Brandon Williams,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:21-CR-165-1


   Before Davis, Smith, and Dennis, Circuit Judges.
   Per Curiam:*
          Brandon Williams appeals his conviction and sentence for possession
   of a firearm by a convicted felon. He first challenges the calculation of his
   advisory guidelines range based on the characterization of a prior Louisiana
   conviction as a controlled substance offense. He also argues that 18 U.S.C.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-11263       Document: 00516427740           Page: 2     Date Filed: 08/10/2022




                                      No. 21-11263


   § 922(g)(1) is an unconstitutional exercise of power under the Commerce
   Clause and that his indictment failed to include, as the mens rea element for
   the offense, that he knew that his possession of the firearm was in or affecting
   interstate commerce.       Williams acknowledges these arguments to be
   foreclosed but explains that he seeks to preserve them for further review.
   The Government has filed an unopposed motion for summary affirmance or,
   in the alternative, an extension of time to file its brief.
          The challenge to Williams’s guidelines range calculation depends on
   a categorical-approach argument that he correctly concedes is foreclosed.
   See Vasquez v. Sessions, 885 F.3d 862, 873-74 (5th Cir. 2018) (citing United
   States v. Castillo-Rivera, 853 F.3d 218, 223 (5th Cir. 2017) (en banc)). His
   remaining arguments are also foreclosed. See United States v. Hicks, 958 F.3d
   399, 402 n.1 (5th Cir. 2020); United States v. Alcantar, 733 F.3d 143, 145-46
   (5th Cir. 2013).     The parties are correct that summary affirmance is
   appropriate. See Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th
   Cir. 1969).
          Accordingly, the Government’s motion for summary affirmance is
   GRANTED, the Government’s alternative motion for an extension of time
   to file a brief is DENIED, and the district court’s judgment is
   AFFIRMED.




                                            2